Detailed Action
	This action is responsive to an original application filed on 10/28/2019 with acknowledgement that this application is a 371 of PCT/EP2017/077929 and claims a priority date of 4/28/2017 to foreign application EP17382233.9. 
	Claims 15-27 are currently pending.  Claims 1-14 are cancelled.  Claim 22 is withdrawn from consideration as being drawn to a nonelected invention.  Claim 15 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on February 24, 2022 is acknowledged.  One page of amended abstract and three pages of amended specification were received on 2/3/2022.  The abstract and specification are amended such that they are no longer objected to.  Three pages of amended claims were received on 2/24/2022.  Claims 15-21 and 24-27 have been amended.  The claims have been amended such that they are no longer rejected under 35 U.S.C. 112(b).
Election/Restrictions
Applicant’s election without traverse of Atomizing Nozzle Species II (Figs. 4 and 10), Swirl Element Species II (Fig. 5b), and Nozzle Pin Species II (Fig. 6b) in the reply filed on 9/24/2021 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/2021.
Claim Objections
Claim 15 is objected to because of the following informalities:
In Claim 16, each instance of “slanted lateral ducts” should be revised to “slanted lateral conducts” to ensure proper antecedent basis while using terminology consistent with what is used elsewhere throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17, 19-20, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,168,545 to Vidusek et al. (“Vidusek”).
As to Claim 15, Vidusek discloses an atomizing nozzle for spraying liquid droplets (See Annotated Fig. 1 #10 “internal-mix, pressurized air-atomizing spray nozzles assembly”) comprising:
at least a first inlet (See Annotated Fig. 1, the first inlet is located in #24 “liquid supply tube”) configured to receive a first liquid (See Col. 2 Lines 60-63),
a second inlet (See Annotated Fig. 1, the second inlet is one air passage #14) configured to receive a second substance (Col. 2 Line 48 “air”) to be mixed with the first liquid (See Col. 3 Lines 22-30), and
an outlet (See Annotated Fig. 1, the outlet is a single discharge orifice #42) configured to allow atomized droplets comprising a mixture of the first liquid and the second substance to be expelled (See Col. 3 Lines 31-39), 
a first housing (See Annotated Fig. 1, the first housing can be interpreted as Housing A for Claims 16-21 and 25-27, and can also be interpreted as Housing B for Claims 23-24) and a second housing (See Annotated Fig. 1, the second housing can be interpreted as Housing B for Claims 16-21 and 25-27, and can also be interpreted as Housing A for Claims 23-24) configured to be attached to each other to conform a hollow cylindrical casing (See Annotated Fig. 1, together the first housing and second housing are hollow such that they have space inside and are partially cylindrical in form); and
a plurality of interchangeable disk-shaped modules (See Annotated Fig. 1, the interchangeable disk shaped modules are #21, #22, and #50, each of which have round flat portions such that they are disk-shaped.  The modules are understood to be interchangeable such that they can be replaced by duplicate modules.) configured to be stacked inside the hollow cylindrical casing (See Annotated Fig. 1, #22 and # 50 are both stacked on #21, #21, #22, and #50 are all at least partially located inside of the hollow cylindrical casing) and including a plurality of different-shaped cavities (See Fig. 1) that are configured: to conform a first chamber (See Annotated Fig. 1) that is arranged in fluid communication with the second inlet (See Annotated Fig. 1, the first chamber is located such that fluid can flow from the second inlet to the first chamber), to conform a mixing chamber (See Annotated Fig. 1, the mixing chamber is a portion of #36 “downstream expansion chamber”) in which the first liquid and the second substance is mixed (See Annotated Fig. 1 and Col. 3 Lines 17-21, air and liquid are both brought into 36 such that they mix together), to conform a swirl module (Fig. 1 #50 “diffuser”) connecting the first chamber to the mixing chamber (See Annotated Fig. 1, #50 is placed such that it fluidly connects the first chamber to the mixing chamber), and to connect the mixing chamber to the outlet (See Annotated Fig. 1);
wherein the swirl modules includes a first conduct (See Annotated Fig. 4, the first conduct is a single vein #55) through which the first inlet fluidly connects to the mixing chamber (See Annotated Fig. 1, the diffuser #50 is placed such that the first inlet can fluidly connect to the mixing chamber via the first conduct), the swirl module including a swirl disk (See Annotated Fig. 4) with a plurality of slanted lateral conducts (See Annotated Fig. 4, the slanted lateral conducts are other veins #55 that are not the first conduct) that fluidly connect the first chamber to the mixing chamber (See Annotated Fig. 1), the plurality of slanted lateral ducts being configured to cause a swirling of the second substance upon the second substance exiting the plurality of slanted lateral ducts (See Fig. 4, Col. 5 Lines 1-17 disclose that veins 55 impart a helical movement on air), an outlet of the first conduct and outlets of the plurality of slanted lateral ducts being arranged such that the swirling of the second substance causes the first liquid to swirl with the second substance inside the mixing chamber (See Col. 5 Lines 1-17 disclosing that air moves in a helical movement with liquid that also moves in a helical movement when discharged from veins 55, thus swirling of the air causes the air to swirl with the swirling liquid, and it is understood that swirling of air can further contribute to swirling of liquid).
As to Claim 16, in reference to the atomizing nozzle of Vidusek as applied to Claim 15 above, Vidusek further discloses wherein the first inlet extends through the first housing (See Annotated Fig. 1, the first inlet extends partially through Housing A) and is configured to pass through the first chamber to connect to the first conduct (See Annotated Fig. 1, the first inlet extends fully through the first chamber).
As to Claim 17, in reference to the atomizing nozzle of Vidusek as applied to Claim 15 above, Vidusek further discloses wherein the second inlet and the plurality of slanted lateral conducts are fluidly connected to the first chamber (See Annotated Fig. 1).
As to Claim 19, in reference to the atomizing nozzle of Vidusek as applied to Claim 15 above, Vidusek further discloses wherein the first inlet extends through the first housing (See Annotated Fig. 1, the first inlet extends partially through Housing A).
As to Claim 20, in reference to the atomizing nozzle of Vidusek as applied to Claim 15 above, Vidusek further disclsoes wherein the second inlet extends through the second housing (See Annotated Fig. 1, the second inlet extends through Housing B).
As to Claim 23, in reference to the atomizing nozzle of Vidusek as applied to Claim 15 above, Vidusek further discloses wherein the second housing (Interpreted as Housing A for Claim 23) is a cylindrical housing (See Fig. 1 and Fig. 3, at least portions of #31 of Housing A appear to be cylindrical) and the first housing (Interpreted as Housing B for Claim 23) is a disk-shaped lid (See Annotated Fig. 1 and Fig. 3, portions of #20 appear to be disk shaped and Housing B serves as a cover for #31 of the atomizing nozzle such that it is equivalent to a lid), wherein the first housing comprises a first face (See Annotated Fig. 1, the first face is a male thread on Housing B) configured to be connected to the second housing (See Annotated Fig. 1, the Housing A connects to the Housing B via threads) and the second housing comprises a second face (See Annotated Fig. 1, the second face is a female thread on Housing A) configured to be connected to the first housing (See Annotated Fig. 1, the Housing A connects to the Housing B via threads), the first face and the second face conform mating flanges to attach the first housing and the second housing to each other (See Annotated Fig. 1, Merriam Webster defines a flange as a rib or rim for strength, for guiding, or for attachment to another object, thus the threads are equivalent to flanges).

Claims 15, 17, 19-20, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US Patent 6,669,115 to Sun et al. (“Sun”).
As to Claim 15, Sun discloses an atomizing nozzle for spraying liquid droplets (See Annotated Fig. 1) comprising:
at least a first inlet (See Annotated Fig. 4) configured to receive a first liquid (Fig. 4 “liquid”),
a second inlet (See Annotated Fig. 4) configured to receive a second substance (Fig. 4 “gas”) to be mixed with the first liquid (See Fig. 4 and Col. 4 Lines 21-42), and
an outlet (See Annotated Fig. 4, the outlet is located parallel to exiting edge 58) configured to allow atomized droplets comprising a mixture of the first liquid and the second substance to be expelled (See Annotated Fig. 4 and Col. 5 Lines 27-34), 
a first housing (See Annotated Fig. 4, the first housing is #14) and a second housing (See Annotated Fig. 4 and Col. 5 Lines 49-51, it is understood that a second housing attaches with female threads on male threads of #14) configured to be attached to each other to conform a hollow cylindrical casing (See Annotated Fig. 4, the first housing has a hollow interior and male threads thus it is understood that male threads of #14 attach to female threads of the second housing to conform a hollow cylindrical casing); and
a plurality of interchangeable disk-shaped modules (See Fig. 1 and Annotated Fig. 4, #3 and #9  each have disk-shaped portions and are understood to be interchangeable since they can be replaced by identical modules) configured to be stacked inside the hollow cylindrical casing (See Annotated Fig. 4) and including a plurality of different-shaped cavities (See Annotated Fig. 4) that are configured: to conform a first chamber (See Annotated Fig. 4) that is arranged in fluid communication with the second inlet (See Annotated Fig. 4, the first chamber is located such that fluid can flow from the second inlet to the first chamber), to conform a mixing chamber (Fig. 4 #32 “mixing chamber”) in which the first liquid and the second substance is mixed (See Annotated Fig. 4 and Col. 6 Lines 47-55), to conform a swirl module (Fig. 3 #30 “swirler housing”) connecting the first chamber to the mixing chamber (See Annotated Fig. 4, #30 is placed such that it fluidly connects the first chamber to the mixing chamber), and to connect the mixing chamber to the outlet (See Annotated Fig. 4, #30 fluidly connects the first chamber to the outlet);
wherein the swirl modules includes a first conduct (See Annotated Fig. 2, the first conduct is a single slot #35) through which the first inlet fluidly connects to the mixing chamber (See Annotated Fig. 4 and Col. 6 Lines 47-55), the swirl module including a swirl disk (See Annotated Fig. 2) with a plurality of slanted lateral conducts (Fig. 4 #37 “gas holes”, which per Col. 4 Lines 31-34 can be drilled at a slant angle) that fluidly connect the first chamber to the mixing chamber (See Annotated Fig. 4 and Col. 6 Lines 47-55), the plurality of slanted lateral ducts being configured to cause a swirling of the second substance upon the second substance exiting the plurality of slanted lateral ducts (See Col. 6 Lines 47-55), an outlet of the first conduct and outlets of the plurality of slanted lateral ducts being arranged such that the swirling of the second substance causes the first liquid to swirl with the second substance inside the mixing chamber (See Col. 5 Lines 47-55 disclosing that air moves in a swirling movement with liquid that also moves in a swirling movement when discharged into mixing chamber 32, thus it is understood that swirling of air can further contribute to swirling of liquid).
As to Claim 17, in reference to the atomizing nozzle of Sun as applied to Claim 15 above, Sun further discloses wherein the second inlet and the plurality of slanted lateral conducts are fluidly connected to the first chamber (See Annotated Fig. 4).
As to Claim 19, in reference to the atomizing nozzles of Sun as applied to Claim 15 above, Sun further discloses wherein the first inlet extends through the first housing (See Annotated Fig. 4).
As to Claim 20, in reference to the atomizing nozzle of Sun as applied to Claim 15 above, Sun further disclose wherein the second inlet extends through the second housing (See Annotated Fig. 4, based on the placement of the first housing it is understood that the second housing is placed such that the second inlet extends through the second housing).
As to Claim 23, in reference to the atomizing nozzle of Sun as applied to Claim 15 above, Sun further discloses wherein the second housing is a cylindrical housing (See Annotated Fig. 4, based on the shape of the first housing it is understood that the second housing mates to the first housing with a cylindrical shape) and the first housing is a disk-shaped lid (See Annotated Fig. 4, the first housing #14 is partially disk shaped and serves as a cover to the atomizing nozzle), wherein the first housing comprises a first face (See Fig. 4, the first face of the first housing is a male thread on #14) configured to be connected to the second housing and the second housing comprises a second face (See Fig. 4, the second face is a female thread on the second housing which is not shown but is understood to mate to a male thread on #14) configured to be connected to the first housing, the first face and the second face conforming mating flanges to attach the first housing and the second housing to each other (See Fig. 4, Merriam Webster defines a flange as a rib or rim for strength, for guiding, or for attachment to another object, thus the threads are equivalent to flanges).
As to Claim 24, in reference to the atomizing nozzle of Sun as applied to Claim 23 above, Sun further discloses wherein the first inlet is screwed to the first housing (See Annotated Fig. 4, the first inlet is formed in #9 which is screwed to #14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vidusek in view of US Patent 4,462,543 to Yam (“Yam”). 
As to Claim 18, in reference to the atomizing nozzle of Vidusek as applied to Claim 15 above, Vidusek further discloses comprising a third inlet (See Annotated Fig. 1, the third inlet is another air passage #14) extending through the second housing (See Annotated Fig. 1, Housing B) and connected to the mixing chamber (See Annotated Fig. 1, the third inlet is fluidly connected to the mixing chamber).
Regarding Claim 18, Vidusek does not disclose wherein the third inlet is connected to the mixing chamber in a direction substantially perpendicular to the first inlet (See Annotated Fig. 1, the third inlet appears to be parallel to the first inlet). 
However, Yam discloses an atomizing nozzle (Fig. 1 #10 “nozzle”) for spraying liquid droplets (Col. 4 Lines 28-29 “paste product”) comprising:
a first inlet (See Annotated Fig. 1) configured to receive a first liquid (Fig. 1 #11 “fluid reactant”, based on Col. 6 Line 37 #11 is understood to be a liquid);
a second inlet (See Annotated Fig. 1) configured to receive a second substance (Fig. 1 #12 “fluid reactant”) to be mixed with the first liquid;
a first housing (See Annotated Fig. 1) and a second housing (See Annotated Fig. 1) configured to be attached to each other to conform a hollow cylindrical casing ;
a first chamber (See Annotated Fig. 1); 
a mixing chamber (See Annotated Fig. 1, the mixing chamber is where the mixture of #11 and #12 is mixed with #13);
and a third inlet (See Annotated Fig. 1) extending through the second housing (See Annotated Fig. 1) and connected to the mixing chamber (See Annotated Fig. 1) in a direction substantially perpendicular to the first inlet (See Annotated Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Vidusek as applied to Claim 19 above such that the third inlet is connected to the mixing chamber in a direction substantially perpendicular to the first inlet, as taught by Yam, for the purpose of further achieving turbulence in liquid being sprayed (See Col. 4 Lines 49-55).
Regarding Claim 24, in reference to the atomizing nozzle of Vidusek as applied to Claim 23 above, Vidusek does not disclose wherein the first housing (Interpreted as Housing B for Claim 24) is further adapted to be screwed together with the first inlet (See Annotated Fig. 1, the first inlet appears to be a pin that is press fit into Housing B).
However, Yam discloses an atomizing nozzle (See Annotated Fig. 1) comprising an inlet (See second inlet in Annotated Fig. 1) that is adapted to be screwed to a housing (See Annotated Fig. 1, the second inlet is screwed onto the second housing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Vidusek as applied to Claim 23 above to use a screwing mechanism such that the first housing is adapted to be screwed together with the first inlet, as doing so would use a known technique taught by Yam to yield the predictable result of securely attaching the first inlet to the first housing in a secure manner (See Col. 5 Lines 35-46).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vidusek in view of Sun.
As to Claim 21, in reference to the atomizing nozzle of Vidusek as applied to Claim 19 above, Vidusek further discloses comprising a third inlet (See Annotated Fig. 1, the third inlet is another air supply passage #14) extending through the second housing (See Annotated Fig. 1, Housing B) and being fluidly connected to the outlet (See Annotated Fig. 1).
Regarding Claim 21, Vidusek does not disclose the third inlet and the outlet being arranged substantially perpendicular to one another (See Annotated Fig. 1 and Col. 3 Lines 31-50, the outlet is arranged at a compound angle to a central axis of the atomizer nozzle such that the outlet is arranged at an obtuse angle relative to the third inlet).
However, Sun discloses an atomizing nozzle wherein an outlet is arranged perpendicular to a central axis of the atomizer nozzle (See Annotated Fig. 4, deflector head #64 is placed on the atomizer nozzle such that the outlet is perpendicular to the central axis of the atomizer nozzle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizer nozzle of Vidusek such that the outlet is arranged perpendicular to the central axis of the atomizer nozzle, resulting in the third inlet and the outlet being arranged substantially perpendicular to one another, as taught by Sun, as doing so would yield the predictable result of spraying liquid droplets with a certain flow capacity and spray shape (See Col. 5 Lines 25-32). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vidusek in view of US Patent 4,043,511 to Nakamura (“Nakamura”).
Regarding Claim 25, in reference to the atomizing nozzle of Vidusek as applied to Claim 15 above, Vidusek does not disclose wherein the atomizing nozzle further comprises at least one static axial o-ring seal between at least two of the plurality of interchangeable disk-shaped modules.
However, Nakamura discloses an atomizing nozzle for spraying liquid droplets (Title “Shower Head”, See Fig. 4) comprising a static axial o-ring seal (Fig. 4 #162 “o-ring) between two disk-shaped modules (See Annotated Fig. 4 #100 and the bottom portion of #40 are disk shaped modules with a static axial o-ring seal between them). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Vidusek as applied to Claim 15 above to further comprise at least one static axial o-ring seal between at least two of the plurality of interchangeable disk-shaped modules, as taught by Nakamura, for the purpose of preventing leakage of fluid into the space between the two disk-shaped modules (Col. 5 Lines 8-17).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Vidusek.
Regarding Claim 26, in reference to the atomizing nozzle of Sun as applied to Claim 15 above, Sun does not disclose comprising at least one static crush seal between one of the plurality of interchangeable disk-shaped modules and one of the first and second inlets.
However, Vidusek discloses an atomizing nozzle (See Fig. 1) comprising a static crush seal (Fig. 1 #28 “annular seal gasket”, See Col. 2 Lines 63-65) between components (Fig. 1 #23 and #11) to prevent fluid leakage (See Fig. 1, the seal #28 is placed between #23 and #11 such that it prevents fluid leakage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of  claimed invention to use the known technique taught by Vidusek of placing a static crush seal between two components in an atomizing nozzle to modify the atomizing nozzle of Sun such that a static crush seal is placed between an interchangeable disk-shape module and the first inlet or the second inlet (See Sun Annotated Fig. 4, a crush seal can be placed between #9 and #30, and #9 contains the first inlet and the second inlet), as doing so would yield the predictable result of preventing fluid leaking between the interface of the disk-shaped module and the inlets.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Vidusek in view of US Patent 9,604,239 to Southern et al. (“Southern”).
Regarding Claim 27, in reference to the atomizing nozzle of Vidusek as applied to Claim 15 above, Vidusek does not disclose wherein each of the first housing, the second housing, and the plurality of interchangeable disk-shaped modules comprises two quasi-symmetric assemblable halves along a meridian plane of the atomizing nozzle.
However, Southern discloses an atomizing nozzle (Title “Self Cleaning Water Nozzle”) comprising a component (See Annotated Fig. 1) comprising two quasi-symmetric assemblable halves (Fig. 1 #23 “nozzle halves”) along a meridian plane of the atomizing nozzle (See Annotated Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Vidusek as applied to Claim 15 above to by using the known technique of having components comprise two quasi-symmetric assemblable halves along a meridian plane of the atomizing nozzle, as taught by Southern, such that each of the first housing, the second housing, and the plurality of interchangeable disk-shaped modules comprises two-quasi symmetric assemblable halves along a meridian plane of the atomizing nozzle, since doing so would yield the predictable result of allowing each component to be opened such that it can be cleaned (Col. 4 Lines 22-29).  

    PNG
    media_image1.png
    658
    884
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    533
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    658
    884
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    922
    1010
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    953
    751
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    775
    594
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    594
    517
    media_image7.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        May 19, 2022